Citation Nr: 0835309	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vasomotor rhinitis.

2.  Entitlement to service connection for nummular eczema.

3.  Entitlement to service connection for actinic keratosis.

4.  Entitlement to service connection for migraine cephalgia 
with blurred vision.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran submitted additional 
evidence that was associated with the claims folder after the 
issuance of the May 2006 Statement of the Case.  The veteran 
did not submit a waiver of initial RO consideration.  The 
evidence associated pertains to the veteran's hypertension, 
hyperlipidemia, gastroesophageal reflux disease, shoulders, 
and keratoses.  As the evidence is not relevant to the 
current claims of entitlement to service connection for 
vasomotor rhinitis, nummular eczema, or migraine cephalgia 
with blurred vision, the Board will proceed to adjudication 
on those issues.

The issue of entitlement to service connection for actinic 
keratosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of vasomotor 
rhinitis.

2.  The veteran was diagnosed with vasomotor rhinitis while 
in service.

3.  The veteran has a current diagnosis of nummular eczema.

4.  The veteran was diagnosed with nummular eczema while in 
service.

5.  The veteran has a current diagnosis of migraine cephalgia 
with blurred vision.

6.  The veteran was diagnosed with acephalagic migraines 
while in service.



CONCLUSIONS OF LAW

1.  Vasomotor rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007)

2.  Nummular eczema was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007)

3.  Migraine cephalgia with blurred vision was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Vasomotor Rhinitis

The veteran seeks entitlement to service connection for 
vasomotor rhinitis.  The veteran contends that he complained 
of, was diagnosed with, and was treated for vasomotor 
rhinitis while in service and continues to suffer from 
vasomotor rhinitis.

The veteran's service medical records reveal that upon 
examination at entrance into active service in February 1979, 
the veteran was not noted to have vasomotor rhinitis or any 
sinus disability.  During service, the veteran was treated 
multiple times for sinusitis and for congestion and given 
multiple diagnoses.  The veteran was treated for and 
diagnosed with allergic rhinitis in September and October 
1985.  Skin tests, performed in October 1985, were negative 
for allergies and the veteran was diagnosed with non-allergic 
rhinitis.  The veteran was subsequently diagnosed with 
vasomotor rhinitis in October 1985.  In June 1988 the veteran 
was noted as being treated for allergic versus vasomotor 
rhinitis then diagnosed with allergic rhinitis June 1988.

In June 2004 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination, the examiner 
diagnosed the veteran with vasomotor rhinitis and indicated 
that the veteran treated himself with over the counter 
medications twice a year for vasomotor rhinitis.

In light of the evidence, the Board finds that service 
connection for vasomotor rhinitis is warranted.  The veteran 
was diagnosed with and treated for vasomotor rhinitis while 
in service, the veteran credibly reported that he continued 
to have problems with the condition during service and 
treated himself with over the counter remedies, and upon 
examination by VA at retirement from service was diagnosed 
with vasomotor rhinitis.  Accordingly, service connection for 
vasomotor rhinitis is granted.

B. Nummular Eczema

The veteran seeks entitlement to service connection for 
nummular eczema.  The veteran contends that he complained of, 
was diagnosed with, and was treated for nummular eczema while 
in service and continues to suffer from nummular eczema.

The veteran's service medical records reveal that upon 
examination at entrance into active service in February 1979, 
the veteran was not noted to have any skin disorder.  The 
veteran was treated for a rash on his forearms in March 1995 
and fungal dermatitis on the right ankle in October 1992.  In 
May 1998 the veteran was treated for an unknown erythematous 
plaque that was diagnosed as nummular eczema and in December 
1999 the veteran was diagnosed with nummular eczema.

As noted above, the veteran was afforded a VA C&P examination 
in June 2004.  After examination, the examiner diagnosed the 
veteran with nummular eczema and noted that the veteran had a 
patch of eczema between his eyes over the bridge of his nose.

In light of the evidence, the Board finds that service 
connection for nummular eczema is warranted.  The veteran was 
diagnosed with and treated for nummular eczema in service, he 
credibly reports that he continued to have the lesions, and 
upon examination by VA at retirement from service was 
diagnosed with nummular eczema.  Accordingly, service 
connection for nummular eczema is granted.
C. Migraine Cephalgia

The veteran seeks entitlement to service connection for 
migraine cephalgia with blurred vision.  The veteran contends 
that he complained of, was diagnosed with, and was treated 
for migraine cephalgia with blurred vision while in service 
and continues to suffer from migraine cephalgia with blurred 
vision.

The veteran's service medical records reveal that upon 
examination at entrance into active service in February 1979, 
the veteran was not noted to have any neurological disorder.  
The veteran was treated numerous times for blurry vision 
while in service and in January 2001 the veteran was 
diagnosed with acephalagic migraine.

As noted above, the veteran was afforded a VA C&P examination 
in June 2004.  After examination, the examiner diagnosed the 
veteran with migraine cephalgia with blurry vision.  The 
examiner noted that the veteran reported having been 
diagnosed with migraines in service.

In light of the evidence, the Board finds that service 
connection for migraine cephalgia with blurry vision is 
warranted.  The veteran was diagnosed with and treated for 
migraine headaches in service, he credibly reports continuity 
of the headaches in service until the present and, 
subsequently, upon examination by VA at retirement from 
service, was diagnosed with migraine cephalgia with blurry 
vision.  Accordingly, service connection for migraine 
cephalgia with blurry vision is granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, in regard to the veteran's 
claims of entitlement to service connection for vasomotor 
rhinitis, nummular eczema, and migraine cephalgia with 
blurred vision, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Entitlement to service connection for vasomotor rhinitis is 
granted.

Entitlement to service connection for nummular eczema is 
granted.

Entitlement to service connection for migraine cephalgia with 
blurred vision is granted.


REMAND

The veteran seeks entitlement to service connection for 
actinic keratosis.  The veteran contends that he complained 
of, was diagnosed with, and was treated for actinic keratosis 
while in service and continues to suffer from actinic 
keratosis.

The veteran's service medical records reveal that upon 
examination at entrance into active service in February 1979, 
the veteran was not noted to have any skin disorder.  The 
veteran was treated for a rash on the forearms in March 1995 
and for actinic keratosis in 2001.

In June 2004, the veteran was afforded a VA C&P examination 
in conjunction with his claim for service connection.  The 
examiner noted that the veteran had actinic keratotic lesions 
removed while in service.  However, the examiner further 
noted that the veteran did not have any indication of any new 
actinic keratosis.

In July 2006 the veteran submitted further evidence of 
medical treatment regarding actinic keratosis consisting of 
the treatment notes of Dr. K.P.  In treatment notes, dated 
August 2005 to November 2005, Dr. K.P. diagnosed and treated 
the veteran for actinic keratosis.

The Board notes that the RO issued the Statement of the Case 
(SOC) in May 2006.  The veteran submitted the treatment notes 
of Dr. K.P. in July 2006.  The RO did not issue a 
Supplemental Statement of the Case (SSOC) after receipt of 
these treatment notes and the case was certified to the Board 
in August 2006.  VA regulations provide that upon receipt of 
additional pertinent evidence after a SOC or the most recent 
SSOC has been issued and before the appeal is certified to 
the Board of Veterans' Appeals and the appellate record is 
transferred to the Board, the agency of original jurisdiction 
will furnish the veteran and his representative a SSOC.  See 
38 C.F.R. § 19.31.  The matter must therefore be remanded for 
compliance with 38 C.F.R. § 19.31.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

As noted above, the veteran has submitted pertinent treatment 
records of Dr. K.P. regarding his claim of entitlement to 
service connection.  In addition, the veteran reported, in a 
statement dated in July 2006, that he was seeking further 
medical care from Dr. K.P.  The Board notes that no treatment 
records of Dr. K.P., other than those submitted by the 
veteran in July 2006, have been associated with the claims 
folder.  Accordingly, the AMC should attempt to obtain the 
complete treatment records of Dr. K.P. pertaining to veteran.

In light of the new evidence the veteran has submitted 
pertaining to a current diagnosis of actinic keratosis, the 
Board finds that another VA examination, taking into account 
the new evidence submitted by the veteran, addressing the 
etiology of his current skin condition is necessary to fully 
and fairly assess the merits of this claim.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Dr. K.P.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  Schedule the veteran for a VA skin 
examination with the appropriate examiner 
for the purpose of ascertaining the 
etiology of his currently diagnosed 
actinic keratosis.  The claims file 
should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner should give particular 
consideration to the new evidence 
submitted by the veteran (Dr. K.P. 
diagnosing actinic keratoses) and 
treatment for actinic lesions.  The 
examiner should specifically opine as to 
whether it is as likely as not (50 
percent probability or greater) that the 
veteran's currently diagnosed actinic 
keratosis is related to his period of 
active service, and specifically the 
veteran's in service diagnosis and 
treatment for actinic keratosis.  A 
rationale for the opinion must be 
provided.

3.  Following the above, readjudicate the 
veteran's claim for service connection.  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


